﻿I should first like to
congratulate the President of the General Assembly on his
election and to express our confidence in his capability to
conduct the work of the current session. In congratulating
him on his election, I am pleased by the fact that he
represents a country, Malaysia, with which Portugal has
excellent relations in addition to deep historical and cultural
ties.
I believe that it is understandable that I should also
take this opportunity to pay tribute to the outgoing
President, my fellow countryman Mr. Freitas do Amaral,
for the dedicated, competent and innovative manner in
which he directed the work of the fiftieth session of the
General Assembly.
I wish also to express to the Secretary-General my
admiration for the manner in which he has carried out his
functions during a period in which the United Nations has
been called upon to take an ever more active role in a
variety of aspects of international life.
My colleague from Ireland has already addressed the
Assembly on behalf of the 15 member States of the
European Union, expressing positions to which Portugal
fully subscribes. Nevertheless, I would like to reflect on
some questions that are of particular importance to my
country.
Allow me to point out that while speaking in my
capacity as Minister for Foreign Affairs of Portugal, I am
also speaking as a representative of a country that is
extremely proud to belong to the Lusophone Community.
This is probably the newest international organization, and
as President of its Council of Ministers, I foresee an
important role for it in the concert of nations, in useful
and effective cooperation with the United Nations and its
agencies. It represents a strengthening of the solidarity
and fraternity that unite these countries and will empower
the economic and social development of its peoples, while
affirming and disseminating the Portuguese language,
which is the common heritage of over 200 million people
scattered over every continent.
The Lusophone Community, made up of Angola,
Brazil, Cape Verde, Guinea-Bissau, Mozambique, Sao
Tome and Principe and Portugal, is a political project
based on the Portuguese language, which is the historic
bond and a common heritage of the seven countries,
despite geographical separation. It will always be an open
forum, based on mutual support and close relationships
with all Portuguese-speaking communities of the world
and cooperation with other, similar organizations.
One year after the commemoration of the fiftieth
anniversary, we are still far from meeting the expectations
created and the real needs of the Organization. It is clear
that a process on this scale can be realized only in the
medium term.
A core issue of the reform process that we must
address is the resolution of the serious financial crisis of
the United Nations. We believe that the resolution of the
crisis can be found through three essential approaches: the
fulfilment of commitments, in full and on time; review of
the scale of assessments in order to reflect the capacity of
Member States to pay; and financial rigour and
rationalization of existing resources. In the spirit of
contributing to the resolution of this crisis, Portugal
voluntarily increased its 1995 contributions to the
peacekeeping budget, moving from Group C to Group B
19


in the scale of assessments. That decision will result in a
five-fold increase of our initial contribution.
Equally important is the reform of the Security
Council. We are convinced that only with an adequate and
balanced representation of all the world’s regions will the
Security Council be more democratic and, consequently,
more effective in the formulation and implementation of its
decisions.
When considering the process of reform, I must also
refer to issues related to the Agenda for Development and
the Agenda for Peace. With regard to the former, we must
recognize the need to review the entire system of
international aid for development and consider the role the
United Nations should play in this domain.
The integrated and sustainable development we
propose should be pursued in all its facets, not only in the
economic field, but also in the consolidation of democratic
institutions. To meet these objectives, it will also be
necessary to implement the decisions taken at the major
United Nations global conferences, as it has been at those
conferences that the Agenda for Development has gradually
taken shape. This question is all the more important to us
in Portugal, since we focus special attention on the
North-South dialogue, which is attested to by the fact that
the North-South Centre is located in Lisbon.
Aware of the fact that today the important task in this
area is to help the developing countries, especially the more
vulnerable ones, Portugal has gradually increased the funds
it sets aside for development aid, both at the bilateral level
and through the framework of international organizations of
which it is a member. In this context, our official
development assistance exceeds the goal established for
donors at the Paris conference in 1990.
At the multilateral level, allow me to single out the
importance we attribute to the Lomé Convention as a vital
instrument of aid and cooperation between the members of
the European Union and the countries of Africa, the
Caribbean and the Pacific. Thus, we have strongly
advocated a review of the Convention based on maintaining
the principles of partnership and cooperation.
Maintaining international peace and security
undoubtedly continues to be the priority challenge faced by
the United Nations. The results achieved in most of the
relevant missions lead us to conclude that we should not
lessen our commitment or the dynamism of our activity.
It is true that the United Nations cannot abdicate its
mission of helping to restore peace. We also believe,
however, that efforts should be focused on conflict
prevention. But in both areas, the question of cooperation
between the United Nations and regional
intergovernmental organizations has been discerningly
raised. This can be seen in some recent successful
examples, such as the joint action of the United Nations,
the North Atlantic Treaty Organization (NATO), the
Western European Union (WEU), the Organization for
Security and Cooperation in Europe (OSCE) and the
European Union (EU) in the territory of the former
Yugoslavia, organizations of which Portugal is a member
and in which it participates actively.
Another component of the efforts towards peace is
disarmament. Portugal welcomes the adoption of the
Comprehensive Nuclear-Test-Ban Treaty (CTBT).
Portugal, which will contribute significantly to the CTBT
verification system, has signed and will shortly ratify the
Treaty, and appeals to all Member States of the United
Nations to do the same.
It is urgent that the process of enlarging the
Conference on Disarmament be completed, as well as that
of deliberating on its agenda and the rules for decision-
making and for admission of new members, which should
be improved. It is increasingly essential to seriously
debate nuclear disarmament, with a view to achieving the
ultimate goal of the permanent eradication of nuclear
weapons. We advocate that the Conference on
Disarmament should, early at its next session, begin
negotiations on a treaty for the banning of the production
of fissile material for nuclear weapons.
With regard to the serious problem of anti-personnel
landmines, Portugal hopes that concrete measures will be
taken this year towards a complete prohibition of the
manufacture and export of those devices of death and
destruction. For our part, we have already decreed a
moratorium on the manufacture and export of such
weapons. Furthermore, I would like to mention that on 23
August last my country ratified the Convention on the
banning of chemical weapons.
Among the many activities of the United Nations, I
would like to single out two areas which I consider
essential: the environment and human rights.
The protection of the environment is becoming an
increasingly prominent issue. In this field, we recognize
the great importance of the problems of climate change,
20


desertification and the protection of the marine
environment. For this reason, Portugal has been closely
following the implementation of the principles and
decisions adopted in this regard at major United Nations
conferences.
I would also like to underline the particular sensitivity
of Portugal, whose territory includes two archipelagos —
the Azores and Madeira — to questions relating to the sea
from a perspective of the development of balanced
management of fishing and marine resources. To this end,
my country is currently concluding the necessary
procedures that will soon permit it to ratify the United
Nations Convention on the Law of the Sea.
Furthermore, on Portugal’s initiative, the General
Assembly, at its forty-ninth session, declared 1998
International Year of the Ocean. Focusing on this subject,
Expo 98 will be held in Lisbon that same year, with the
theme, “The oceans: a heritage for the future”. Its central
focus will be the relationship between the current state of
knowledge on marine resources and the urgency of
ensuring, through a rational and scientific management
process, a greater ecological equilibrium on our planet.
The defence and promotion of human rights is one of
the principal concerns of Portuguese foreign policy. We
believe that it is the responsibility of every Government to
guarantee in their respective countries the full enjoyment of
all human rights, but that it is also legitimate for the
international community to concern itself with ensuring the
promotion and protection of those rights around the globe.
We consider that the United Nations has a key role to
play, and thus it is indispensable that the High
Commissioner and the Centre for Human Rights be
provided with adequate human and financial resources for
the fulfilment of his important task.
A constant pursuit of Portuguese foreign policy has
been to stress the need to find a political and diplomatic
solution to the question of East Timor, without which it
will not be possible to put an to end the systematic abuses
of human rights that continue to prevail in that territory.
Portugal has repeatedly stated — and I do so here
once again — that its sole objective, apart from the
immediate concern of defending the human rights and
identity of the people of East Timor in their different
aspects, is to find a just, comprehensive and internationally
acceptable solution to the question of East Timor, in
accordance with international law and the full respect for
the rights of its people, namely its right to
self-determination.
Despite the difficulties that have been encountered,
the difference between the substantive positions of
Portugal and Indonesia and the slowness of the process,
we continue to be committed to finding such a solution
through dialogue and under the auspices of the Secretary-
General, whose patient efforts I wish to pay tribute to
here. In the pursuit of that objective, we consider it
extremely important to continue the active association of
Timorese representatives to that process, which deserves
the unequivocal support of the international community.
In this regard, I must note here the increasing
support that this question has received from the
international community, namely through the adoption of
positions that range from the resolutions of the European
Parliament to the declarations of the 21 Heads of State
and Government of the member countries of the Ibero-
American summit, and include the common position
adopted this year by the 15 member States of the
European Union, to which a further 14 European
countries associated themselves.
Portugal, exercising its responsibilities as
administering Power of the non-self-governing territory of
East Timor, will continue to cooperate constructively with
the United Nations, with full regard for the Charter of the
United Nations and the relevant resolutions, towards the
indispensable conclusion of the process of decolonization
in East Timor.
In this era, at the close of the millennium, marked
by such profound changes and close interdependencies,
we believe that the African continent deserves special
attention from the international community. To that end,
all efforts should be pooled towards the creation of
conditions that will permit it to benefit from a
development process similar to that enjoyed by other
regions of the world.
We are therefore acting in the context of the
international organizations of which we are members,
with the aim of preventing the marginalization of the
African continent and ensuring that it receives priority
treatment on the agenda of the international community.
Because we actively uphold this view, Portugal has
proposed to its European Union partners that a
Euro-African summit take place, open to the participation
of all African States without exception, so as to allow for
21


a political dialogue at the very highest level on issues of
mutual concern. The goal is to achieve a new dimension to
our relations and provide a further impulse to traditional
areas of mutual cooperation in order to create the
foundations of a new global partnership. The 15 Member
States of the European Union have already recognized the
interest and importance of this initiative.
In this manner, we are seeking to include Africa in all
its aspects on the international agenda, stressing, on the one
hand, the scale and economic potential of the African
continent, which is deserving of a new approach and a new
model for dialogue, and, on the other hand, encouraging
African countries to embark on their own process of
development based on the promotion of peace, democracy,
stability and economic and social progress.
We supported from the very beginning the creation
and establishment of the Mechanism for Conflict
Prevention, Management and Resolution by the
Organization of African Unity at the Cairo summit in 1993.
Portugal attaches great importance to strengthening the
dialogue between the European Union and the Southern
African Development Community. The second ministerial
summit, planned for this October in Windhoek, will
certainly allow for a global review of the adequacy of the
activities undertaken as a result of the Berlin conference.
Portugal, a member of the troika of observers to the
peace process in Angola, continues to be particularly
engaged in the implementation of the Lusaka Protocol,
which seeks, in general terms, the re-establishment in
Angola of constitutional democratic life and the formation
of a single national army.
I take this opportunity to salute the Special
Representative of the Secretary-General of the United
Nations, Mr. Alioune Blondin Beye, whose negotiating
skills constitute an important factor in placing peace and
hope in a better future once more on the horizon for all
Angolans.
We note with satisfaction the positive developments
that have taken place over the last few months in the
implementation of the Lusaka Protocol, which have
permitted the cessation of hostilities throughout the entire
territory of Angola. However, we cannot ignore the fact
that important tasks remain to be completed, without which
the irreversibility of the peace process cannot be
guaranteed. The postponement of the resolution of military
and political questions is difficult to understand and may
jeopardize the process of consolidating peace.
Allow me therefore to recall the concerns expressed
in the declaration of the troika of observers — Portugal,
the Russian Federation and the United States — issued on
22 August 1996. I appeal to the Government of Angola
and to UNITA to continue to follow the path of peace
they have set out on in order to contribute decisively to
the full implementation of the Lusaka Protocol, namely
through one armed force and the creation of conditions
for the free movement of people and goods, which would
make possible the normal functioning of society, the
economy and the institutions in that great African country.
I should also like to appeal to the international
community to support the reconstruction and rehabilitation
of Angola. In particular, it is urgent that the necessary
funds be made available for the implementation of the
programmes for the demobilization of former combatants.
Social stability is indispensable to the success of the
peace process.
I would not like to end this reference to Africa
without expressing concern for the situation currently
prevailing in the Great Lakes region, which has tragic
repercussions on the security and well-being of innocent
peoples. Portugal is participating in the efforts of the
international community to bring to an end this tragedy of
the African continent and to ensure the return of stability
to that region.
Portugal did not remain indifferent to the suffering
of the peoples of the Balkans or to a situation with
serious consequences for peace and stability in the region.
Portugal therefore participates in the Implementation
Force with a significant military, police and civilian
contingent, very often demonstrating a greater effort and
engagement than that of other countries with larger
economic capacities.
The recent elections in Bosnia and Herzegovina
represented an important step towards the consolidation of
peace, and we are confident that they will have a lasting
effect on the consolidation of the Bosnian State — based
on its two entities — allowing for a self-sustained
stability of the country and the reconfiguration of the
International Force so as not to affect the fundamental
goal of guaranteeing peace and the coexistence of the
three communities.
22


Portugal will be the host country for the next summit
of the Organization for Security and Cooperation in Europe
(OSCE), which will take place in Lisbon on 2-3 December
next. We hope that the 53 Heads of State and Government
will take substantial decisions with regard to the
cornerstone principles of a security model for the twenty-
first century. I am certain that the Lisbon charter, to be
adopted at that meeting, will represent a significant step
towards the stability of the European continent and the
institutional strengthening of the OSCE.
Portugal has promoted closer and deeper ties with the
countries of the Mediterranean, especially those of the
Maghreb, a region of fundamental importance for the
security, stability and development of the entire region. In
the short term, it is necessary to adopt confidence-building
measures that would contribute to launching the foundations
of a new type of relationship between the peoples of both
sides of the Mediterranean. Portugal is committed to the
creation of a Euro-Mediterranean charter, a matrix for a
new partnership that will contribute decisively to the
political, economic, social and cultural development of our
Mediterranean partners.
Portugal is following with great concern the latest
developments in the Middle East peace process.
We believe that the future of the region depends
essentially on the will of the parties urgently to restart the
negotiations in accordance with the principles of Madrid
and the Oslo terms of reference. I appeal to all interested
parties to exhibit restraint and to honour previously
assumed commitments, which is the only way to achieve a
just, comprehensive and lasting peace for the region. The
dramatic incidents that have just occurred are the clearest
demonstration that there is no alternative to the peace
process.
Portugal has very strong human, historical and cultural
ties with Latin America. The next Ibero-American Summit,
which will take place in Chile, will represent another
occasion to debate the important advances that the
processes of democratization and development have
achieved on that continent. Furthermore Portugal welcomes
the holding in 1998 of the seventh Ibero-American Summit
of Heads of State and Government.
Portugal welcomes the projects for inter-American
regional integration, as well as the mechanisms for
cooperation, that have been gradually established between
the countries of that continent and the European Union.
The development of a relationship with Asia also
constitutes one of the Government of Portugal’s foreign-
policy priorities. We share a common historical heritage
with many countries in that region. At the bilateral level,
in addition to opening new embassies in South-East Asia,
we will be seeking to strengthen even further our
relationship with the Pacific island States, which will
certainly be reflected in the framework of the Lomé
Convention.
In terms of our multilateral participation, we hope
that the new dialogue created in the framework of the
Association of South-East Asian Nations (ASEAN) will
represent a significant step in the relationship between
Europe and Asia, leading to a more open and broader
contact on all matters of mutual interest to the European
Union and Asia.
The transitional process in Macao, to be completed
at the end of 1999, based on a constructive dialogue and
close cooperation with China, is of the greatest
importance to the Government of Portugal, whose
fundamental concern is to guarantee the prosperity and
stability of the territory, as well as to preserve its identity.
The multilateral dynamic is undeniably gaining an
ever-greater importance in the international realities of the
present. Portugal has been developing unequivocal efforts
towards strengthening its participation in the organizations
to which it already belongs and becoming involved in
new multilateral frameworks. Clear evidence of Portugal’s
attitude in this respect is our increasing participation in
peacekeeping operations. Portugal has considerable forces
in Bosnia and Angola, and currently has the sensitive
responsibility of ensuring command of the United Nations
force in the Western Sahara. I am pleased to note that in
the domain of peacekeeping and international security, we
are the European Union’s sixth-largest troop contributor
to United Nations peacekeeping operations, and the ninth
largest among those countries that make up the Western
European and other States group. We are clearly in the
top half of the list of countries that contribute forces to
United Nations peacekeeping operations. We also lead
other Member States with greater resources and per capita
output.
Portugal’s candidature for membership of the
Security Council should be considered as an important
expression of the will of my country to continue to
participate, as fully as possible, in the multilateral
dimension of today’s world. Portugal is a country with a
universalist commitment, which is used to establishing
23


contact with many and diverse regions of the world, and to
understanding and accepting different cultures and
civilizations.
We therefore believe that as a member of the Security
Council we would be able to contribute to finding solutions
in accordance with the principles and purposes enshrined in
the Charter. We also believe that participation in the
Security Council by States of a size and with characteristics
similar to those of Portugal would contribute to greater
equilibrium and representativity in the decisions taken by
that body.
This will be possible only when full respect is given
to the principle of sovereign equality of all Member States,
which, in truth, represents the principal guarantee of
democracy in the Security Council. Yet this principle has
not been observed in practice. Indeed, out of the 185
Member States, 79 have never served on the Security
Council and 44 have served only once, as is the case with
Portugal.
We can and should improve this situation. Indeed, to
guarantee adequate representation by Member States on the
Security Council, obstacles or precedents must not be used
that would prevent a healthy rotation in that organ. For
these reasons, the Portuguese candidature for membership
of the Security Council is based on its own merits. We
refuse to resort to any alliances, coalitions or other artificial
means that would limit and condition the right of choice of
Member States.
Portugal’s candidature was not launched to defend
interests or to respond to the demands of domestic politics,
nor was it launched to pursue or consolidate external
ambitions. Portuguese foreign policy is an undivided whole.
It is part of, and evolves within, a well-defined
geo-strategic space. It is not based on arrogance or
economic power, nor has it been altered to accommodate
Portugal’s candidature. The foreign policy of my country is
based consistently on its universalist commitment to
dialogue with all the peoples of the world.
Before concluding, I should like to cast my vote of
confidence in the future of the United Nations and to
reiterate Portugal’s full commitment to the reform of the
Organization.



